Exhibit 10.1
Purchase and Sale Agreement
     This PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of
October 9, 2008, by and between SandRidge Energy, Inc., a Delaware corporation
(the “Buyer”), and Tom L. Ward (“Mr. Ward”), TLW Investments L.L.C., an Oklahoma
limited liability company as successor to TLW Investments, Inc., an Oklahoma
corporation (“TLW “) and TLW Holdings, L.L.C., an Oklahoma limited liability
company (“TLW Holdings”). Mr. Ward, TLW and TLW Holdings are each referred to
herein individually as a “Seller” and together as the “Sellers.”
     WHEREAS, the Sellers and the Buyer desire to terminate that certain Riata
Energy, Inc. Well Participation Plan dated effective as of June 6, 2006 (the
“Plan”), which allows one or more of the Sellers an option to participate as
working interest owners in all wells the Buyer drills during each calendar year;
     WHEREAS, the Sellers desire to sell and the Buyer desires to purchase all
of the rights and interests which may have been acquired by one or more of the
Sellers pursuant to the Plan including, but not limited to, all interests in the
wells, proration units and properties described on Exhibit A attached hereto
that were acquired pursuant to the Plan (the “WPP Interests”).
     NOW, THEREFORE, in consideration of the mutual promises and agreements set
forth herein, the Buyer and the Sellers agree as follows:
1. Purchase and Sale; Termination of the Plan. Subject to the terms and
conditions set forth in this Agreement, at the Closing referred to in Section 4
hereof, the Sellers shall sell, assign, transfer, and deliver to the Buyer, and
the Buyer shall purchase, acquire, and take assignment and delivery of the WPP
Interests. The Sellers and Buyer agree that the Plan shall be terminated
effective as of September 30, 2008 at 11:59 p.m. local time in the jurisdiction
in which the WPP Interests are located (the “Effective Time”). The purchase of
the WPP Interests shall be effective as of Effective Time.
2. Purchase Price. The Buyer shall pay to TLW Holdings, as the aggregate
purchase price for the WPP Interests and termination of the Plan, cash in an
amount equal to $60.0 million, as adjusted as provided by Section 5 hereof (the
“Purchase Price”). The Purchase Price shall be paid in the manner provided in
Section 4 hereof.
3. Assumed and Retained Liabilities.
     3.1 Assumed Liabilities. Upon Closing, the Buyer assumes and hereby agrees
to fulfill, perform, be bound by, pay and discharge (or cause to be fulfilled,
performed, paid or discharged) all obligations and liabilities of any kind
whatsoever of the Sellers arising from or relating to the WPP Interests, whether
known or unknown, liquidated or contingent, and regardless of whether the same
are deemed to have arisen, accrued or are attributable to periods prior to, on
or after the Effective Time, including obligations and liabilities of the
Sellers concerning: (a) the use, ownership or operation of the WPP Interests,
(b) any obligations under or relating to any applicable contracts,
(c) furnishing makeup hydrocarbons and/or settling and paying for gas
imbalances) according to the terms of applicable operating agreements, gas
balancing agreements, hydrocarbons sales, processing, gathering or
transportation contracts and

 



--------------------------------------------------------------------------------



 



other contracts, (d) paying all obligations (including obligations relating to
prior underpayments) owed to working interest, royalty, overriding royalty and
other interest owners and operators relating to the WPP Interests, including
their share of any revenues or proceeds attributable to production or sales of
hydrocarbons, (e) any taxes other than income taxes of the Sellers attributable
to the WPP Interests for any period or portion thereof beginning on or after the
Effective Time; (f) properly plugging, re-plugging and abandoning the wells
(including, but not limited to, all usual and normal prudent operations for the
plugging, abandonment, surface restoration, site clearance, and disposal of
related waste material, including, but not limited to, NORM and asbestos, and of
all oil, gas, injection, water or other wells, sumps, pits, ponds, tanks,
impoundments, foundations, pipelines, structures and equipment of any kind or
description on the WPP Interests, in compliance with all applicable contractual
obligations and applicable rules and regulations of governmental bodies having
jurisdiction over the WPP Interests, (g) any obligation or liability for the
dismantling, decommissioning, abandoning and removing of the WPP Interests or
equipment associated therewith, (h) any obligation or liability for the cleaning
up, restoration and/or remediation of the premises covered by or related to the
WPP Interests in accordance with any agreement, laws and regulations, (i) any
and all liabilities, responsibilities, claims, losses, expenses, costs, liens,
penalties and fines, incurred or imposed pursuant to any order, notice of
responsibility, directive (including requirements embodied in environmental
laws), injunction, judgment or similar ruling or act (including settlements) by
any governmental authority to the extent arising out of any violation of, or
remedial obligation under, any environmental law that is attributable to (or for
which any liability or responsibility is incurred or imposed as a result of) the
ownership or operation of the WPP Interests prior to, at or after Closing or
pursuant to any claim or cause of action by a governmental authority or other
person for personal injury, death, property damage, damage to natural resources,
remediation or response costs, or similar costs or expenses to the extent
arising out of a release of any hazardous materials or any violation of, or any
remediation obligation under, any environmental laws that is attributable to (or
for which any liability or responsibility is incurred or imposed as a result of)
the ownership or operation of the WPP Interests prior to, at or after Closing
(“Environmental Liabilities”) and (j) any obligation or liability regarding
permits (all of the obligations and liabilities described in this 3.1 are
collectively referred to as the “Assumed Liabilities”); provided, the Buyer does
not assume (and Assumed Liabilities shall not include) the Retained Liabilities
(as defined hereafter).
     3.2 Retained Liabilities. “Retained Liabilities” shall mean any obligations
related to claims asserted by any third party for bodily injury to or death of
such third party or damage to property owned by such third party and which
claims are covered by any of the Sellers’ insurance policies of any of the
Sellers to the extent resulting or arising from, or attributable to, the use,
ownership or operation of the WPP Interests by the Sellers and attributable to
periods prior to the Effective Time.
4. Closing.
     4.1 Time and Place. The Closing of the transfer and delivery of the
documents and instruments necessary to consummate the purchases and sales
contemplated by this Agreement (the “Closing”) shall be held at the offices of
the Company at 11 a.m. on October 9, 2008, or at such other time or place as the
Buyer and the Sellers may agree. The date on which the Closing is actually held
hereunder is referred to herein as the “Closing Date.”

 



--------------------------------------------------------------------------------



 



     4.2 Transactions at Closing. At the Closing of the purchase and sale of the
WPP Interests, the Sellers shall duly execute and deliver to the Buyer, or its
nominee or nominees, such deeds, bills of sale, certificates of title, and other
instruments of assignment or transfer with respect to the WPP Interests as the
Buyer may reasonably request and as may be necessary to vest in the Buyer the
respective WPP Interests conveyed or intended to be conveyed, and to put Buyer
in actual possession of the record and beneficial title to all of the WPP
Interests, in each case subject to no Encumbrance (as defined in Section 6.3
below), including, but not limited to, a Conveyance, Assignment and Bill of Sale
in substantially the form of Exhibit B attached hereto. The Buyer shall deliver
to the Sellers the Purchase Price by wire transfer of immediately available
funds to an account specified by the Sellers or as otherwise agreed to by the
Buyer and the Sellers.
5. Adjustments. 5.1 Purchase Price Adjustments.
     5.1 The Purchase Price shall be adjusted upward by each of the following:
(a) The amount, if any, by which capital expenditures attributable to the WPP
Interests during the three month period from July 1, 2008 through and including
September 30, 2008 (the “Quarter”) actually paid by Sellers to Buyer for capital
expenditures exceed $3,569,000.
(b) The amount, if any, by which lease operating expenses (including ad valorem
and severance taxes and operator’s overhead charges) attributable to the WPP
Interests during the Quarter actually paid by Sellers to Buyer exceed $951,000.
(c) The value of the amount, if any, by which oil and natural gas production
attributable to the WPP Interests during the Quarter for which Sellers were paid
were less than 680.53 MMcfe (converted on a 6-1 basis). The actual realized
weighted average sales price of the oil and gas attributable to the WPP
Interests during the Quarter shall be used to determine the foregoing value.
(d) The amount of costs and expenses related to the acquisition of oil and gas
leasehold attributable to the WPP Interests that would have been charged to
Sellers by Buyer under the Plan but for this Agreement.
     5.2 The Purchase Price shall be adjusted downward by each of the following:
(a) The amount, if any, by which capital expenditures attributable to the WPP
Interests during the Quarter actually paid by Sellers to Buyer for capital
expenditures are less than $3,569,000.
(b) The amount, if any, by which lease operating expenses (including ad valorem
and severance taxes and operator’s overhead charges) attributable to the WPP
Interests during the Quarter actually paid by Sellers to Buyer are less than
$951,000.

 



--------------------------------------------------------------------------------



 



(c) The value of the amount, if any, by which oil and natural gas production
attributable to the WPP Interests during the Quarter for which Sellers were paid
exceeds 680.53 MMcfe (converted on a 6-1 basis). The actual realized weighted
average sales price of the oil and gas attributable to the WPP Interests during
the Quarter shall be used to determine the foregoing value.
     5.3 Certain Expenses and Revenues. Notwithstanding anything to the
contrary, (a) Sellers shall pay to Buyer any amounts for lease operating
expenses and capital expenditures incurred in the ordinary course of business
related to the WPP Interests for periods ending prior to July 1, 2008 that have
been unpaid by Sellers promptly upon receipt of Buyer’s invoice for such costs
and (b) Buyer shall pay to Sellers any oil and gas proceeds attributable to
production from the WPP Interests for periods ending prior to July 1, 2008
previously unpaid by Buyer promptly upon Buyer becoming aware of such
non-payment.
     5.4 Settlement Statements. Attached hereto as Exhibit C is a statement (the
“Preliminary Settlement Statement”) setting forth the Purchase Price with
adjustments, including a reasonably detailed description, calculation and amount
of each item determined in good faith by Buyer that are described in
Sections 5.1, 5.2 and 5.3. The Preliminary Settlement Statement shall also set
forth wire transfer instructions for the Closing payments. Payment at the
Closing shall be based on the Preliminary Settlement Statement. No later than
December 15, 2008 and after consultation with Sellers, Buyer shall deliver to
Sellers a revised settlement statement showing in reasonable detail its
calculation of the items described in the Preliminary Settlement Statement along
with other adjustments or payments contemplated in this Agreement (said revised
statement and the calculation thereof shall be referred to as the “Final
Settlement Statement”). The Final Settlement Statement shall become final and
binding on the Parties on the 30th day following the date the Final Settlement
Statement is received by Sellers, unless prior to such date Sellers delivers
written notice to Buyer of its disagreement with the Final Settlement Statement
(a “Settlement Notice”). Any Settlement Notice shall set forth Sellers’ proposed
changes to the Final Settlement Statement, including an explanation in
reasonable detail of the basis on which Sellers propose such changes. If Sellers
timely deliver a Settlement Notice, Buyer and Sellers shall use good faith
efforts to reach written agreement on the disputed items. If the final Purchase
Price as set forth in the Final Settlement Statement exceeds the estimated
Purchase Price as set forth in the Preliminary Settlement Statement, then Buyer
shall pay to TLW Holdings the amount of such excess without interest. If the
final Purchase Price as set forth in the Final Settlement Statement is less than
the estimated Purchase Price as set forth in the Preliminary Settlement
Statement, then TLW Holdings shall pay to Buyer the amount of such excess
without interest. Any payment shall be made within three (3) business days of
the date the Final Settlement Statement becomes final pursuant to this section.
6. Representations and Warranties of the Seller. The Sellers represent and
warrant to the Buyer as follows:
     6.1 Authority. The Sellers have all requisite power and authority to own
and hold the WPP Interests owned or held by them. The Sellers have all requisite
power, authority, and capacity to execute and deliver this Agreement and all
other agreements, documents, and instruments contemplated hereby and to carry
out all actions required of them pursuant to the terms of this Agreement, and
this Agreement has been duly executed and delivered by the Sellers

 



--------------------------------------------------------------------------------



 



and constitutes the legal, valid, and binding obligation of the Sellers,
enforceable against each Seller in accordance with its terms.
     6.2 Noncontravention. Neither the execution and delivery of this Agreement
by the Sellers nor the consummation by the Sellers of the transactions
contemplated hereby will constitute a violation of, or be in conflict with, or
constitute or create a default under, or result in the creation or imposition of
any Encumbrance (as defined in Section 6.3 below) upon any property of the
Sellers (including, without limitation, any of the WPP Interests) pursuant to
(a) the charter documents or operational agreements of TLW or TLW Holdings, each
as amended to date; (b) any agreement or commitment to which any Seller is a
party or by which either Seller or any of their properties (including, without
limitation, any of the WPP Interests) is bound, or to which any Seller or any of
such properties is subject; or (c) any statute or any judgment, decree, order,
regulation, or rule of any court or governmental authority.
     6.3 Title to the WPP Interests. Sellers have not assigned, conveyed or
otherwise disposed of beneficial or record title to any interest in the Plan or
the WPP Interests assigned from Buyer pursuant to the Plan, except as between
Sellers. One or more of the Sellers are the lawful owners of, and have the full
right to sell, convey, transfer, assign, and deliver, the WPP Interests, without
any restrictions of any kind whatsoever. One or more of the Sellers own record
or beneficial title to the WPP Interests free and clear of any security
interest, liens, claims, charges, options, mortgages, debts, leases (or
subleases), conditional sales agreements, title retention agreements,
encumbrances of any kind, created by, through or under Sellers (collectively,
“Encumbrances”), and there are no filings in any registry of deeds in any
jurisdiction or under the Uniform Commercial Code or similar statute in any
jurisdiction showing any Seller as debtor which create or perfect or which
purport to create or perfect any Encumbrance in or on any of the WPP Interests.
At and as of the Closing, the Sellers will convey the WPP Interests to the Buyer
by deeds, bills of sale, certificates of title, and instruments of assignment
and transfer effective to vest in the Buyer, without warranty of title, except
as to acts by, through or under Sellers, but not otherwise.
     6.4 Litigation, Etc. No action, suit, proceeding, or investigation is
pending or, to the knowledge of either Seller, threatened, relating to, or
affecting any of the WPP Interests, or which questions the validity of this
Agreement or challenges any of the transactions contemplated hereby, nor is
there any basis for any such action, suit, proceeding, or investigation.
     6.5 Conformity to Law. The Sellers have complied with, and are in
compliance with, (a) all laws, statutes, governmental regulations, and all
judicial or administrative tribunal orders, judgments, writs, injunctions,
decrees, or similar commands applicable to any of the WPP Interests (including,
without limitation, any labor, environmental, occupational health, zoning, or
other law, regulation, or ordinance); (b) all unwaived terms and provisions of
all contracts, agreements, and indentures by which any of the WPP Interests is
subject; and (c) TLW or TLW Holdings charter documents and operational
agreements, each as amended to date. The Sellers have not committed, been
charged with, or been under investigation with respect to, nor does there exist,
any violation of any provision of any federal, state, or local law or
administrative regulation in respect of any of the WPP Interests.

 



--------------------------------------------------------------------------------



 



     6.6 Consents of Third Parties. The Sellers have no obligation to secure any
consent from any third party in order to permit the consummation of the
transactions contemplated by this Agreement.
     6.7 Tax Partnerships. The WPP Interests are not subject to any tax
partnership agreements.
     6.8 Sellers’ Fees. Sellers have not made any agreement with respect to any
legal, broker or finder’s fees arising out of or in any way related to the
transactions contemplated by this Agreement for which Buyer will have any
liability.
7. Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Sellers as follows:
     7.1 Organization and Standing of Buyer. The Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the state of
Delaware. The buyer has full power and authority under its charter documents and
Bylaws and applicable laws to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, and this Agreement has been
duly executed and delivered by the Buyer and constitutes the legal, valid, and
binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms.
     7.2 Noncontravention. Neither the execution and delivery of this Agreement
by the Buyer nor the consummation by the Buyer of the transactions contemplated
hereby will constitute a violation of, or be in conflict with, constitute, or
create a default under, or result in the creation or imposition of any liens
upon any property of the Buyer pursuant to (a) the charter documents or Bylaws
of the Buyer, each as amended to date; (b) any agreement or commitment to which
the Buyer is a party or by which the Buyer or any of its properties is bound or
to which the Buyer or any of its properties is subject; or (c) any statute or
any judgment, decree, order, regulation, or rule of any court or governmental
authority relating to the Buyer.
     7.3 Buyer’s Fees. Buyer has not made any agreement with respect to any
legal, broker or finder’s fees arising out of or in any way related to the
transactions contemplated by this Agreement for which Sellers will have any
liability.
     7.4 Buyer Evaluation. Buyer is the operator of the wells and properties of
which the WPP Interests are a part and has access to all of the information it
needs to evaluate the merits and risks of purchasing the WPP Interests from the
Sellers and acknowledges that the Sellers have made no representation to the
Buyer with respect to the oil and gas reserves or value of the WPP Interests or
the likely future production from the WPP Interests and Buyer is not relying on
the Sellers for any such purpose.
8. General.
     8.1 Entire Agreement. This Agreement contains the entire understanding of
the parties, supersedes all prior agreements and understandings relating to the
subject matter hereof, and shall not be amended except by a written instrument
hereafter signed by all of the parties hereto.

 



--------------------------------------------------------------------------------



 



     8.2 Governing Law. The validity and construction of this Agreement shall be
governed by the laws of the state of Texas.
     8.3 Sections and Section Headings. All enumerated subdivisions of this
Agreement are herein referred to as “section” or “subsection.” The headings of
sections and subsections are for reference only and shall not limit or control
the meaning thereof.
     8.4 Assigns. This Agreement shall be binding upon and inure to the benefit
of the heirs and successors of each of the parties. Neither this Agreement nor
the obligations of any party hereunder shall be assignable or transferable by
such party without the prior written consent of the other party hereto;
provided, however, that nothing contained in this Section 8.4 shall prevent the
Buyer, without the consent of the Sellers, from transferring or assigning this
Agreement or its rights or obligations hereunder to another entity controlling,
under the control of, or under common control with the Buyer.
     8.5 Survival and Materiality of Representations and Warranties. The
representations and warranties of the parties hereto contained in this Agreement
or otherwise made in writing in connection with the transactions contemplated
hereby (in each case except as affected by the transactions contemplated by this
Agreement) shall be deemed to have been relied on by the Buyer and shall survive
the Closing and the consummation of the transactions contemplated hereby, but
shall terminate one year after the date hereof, except as to the representations
and warranties in Sections 6.1 and 6.3, which shall survive indefinitely. The
provisions of Sections 3, 5 and 8 shall survive the Closing.
     8.6 Further Assurances. From time to time, at the request of the Buyer and
without further consideration, the Sellers shall execute and deliver such
further instruments of conveyance and transfer and take such other actions as
the Buyer may reasonably require more effectively to convey and transfer any of
the WPP Interests to the Buyer. The Sellers and the Buyer shall also execute and
deliver to the appropriate other party such other instruments as may be
reasonably required in connection with the performance of this Agreement, and
each shall take all such further actions as may be reasonably required to carry
out the transactions contemplated by this Agreement.
     8.7 No Implied Rights or Remedies. Except as otherwise expressly provided
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or to give any person, firm, or corporation, other than the Sellers
and the Buyer and their respective shareholders, any rights or remedies under or
by reason of this Agreement.
     8.8 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
hereto have caused this Agreement to be duly executed and delivered by their
respective duly authorized officers as an instrument under seal as of the date
and year first above written.

            SELLERS:
      /s/ Tom L. Ward       Tom L. Ward            TLW HOLDINGS, L.L.C.
      By:   /s/ Tom L. Ward         Tom L. Ward        Manager        TLW
INVESTMENTS, L.L.C.
      By:   /s/ Tom L. Ward         Tom L. Ward         Title:   Manager       
BUYER:

SANDRIDGE ENERGY, INC.
      By:   /s/ Matthew K. Grubb         Name:   Matthew K. Grubb       
Title:   Executive Vice President and Chief
Operating Officer   

 



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
ALBERTS 1-35
    102089     OK   CANADIAN
ALLEGIANCE 1-18
    102278     OK   WOODS
ALLISON 13-6
    100665     TX   PECOS
ALLISON 13-7
    100666     TX   PECOS
ALLISON 20-14
    100006     TX   PECOS
ALLISON 20-15 (LOWER CAB)
    100007     TX   PECOS
ALLISON 20-15 (UPPER CAB)
    101687     TX   PECOS
ALLISON 20-3
    12922     TX   PECOS
ALLISON 20-5
    101186     TX   PECOS
ALLISON 20-6
    100386     TX   PECOS
ALLISON 20-7
    100009     TX   PECOS
ALLISON 20-8
    100396     TX   PECOS
ALLISON 20-9
    101127     TX   PECOS
ALLISON 21-13
    12909     TX   PECOS
ALLISON 21-14
    100897     TX   PECOS
ALLISON 21-15
    100780     TX   PECOS
ALLISON 21-16
    100729     TX   PECOS
ALLISON 21-17
    101558     TX   PECOS
ALLISON 21-18
    100577     TX   PECOS
ALLISON 21-19
    101814     TX   PECOS
ALLISON 21-20
    101881     TX   PECOS
ALLISON 21-22
    102221     TX   PECOS
ALLISON 21-23
    102294     TX   PECOS
ALLISON 21-25
    100011     TX   PECOS
ALLISON 21-26
    102416     TX   PECOS
ALLISON 21-27
    102417     TX   PECOS
ALLISON 21-29
    102449     TX   PECOS
ALLISON 4 1-1
    100258     TX   PECOS
ALLISON 4 2-1
    101126     TX   PECOS
ALLISON 4 2-2
    101749     TX   PECOS
ALLISON 4 2-3
    101750     TX   PECOS
ALLISON 4 2-4
    102263     TX   PECOS
ALLISON 4 3-1
    101789     TX   PECOS
ALLISON 4 3-2
    102205     TX   PECOS
ALLISON 4 3-3
    102264     TX   PECOS
ALLISON 4 6-1
    100150     TX   PECOS
ALLISON 47-4
    101120     TX   PECOS
ALLISON 47-9
    100012     TX   PECOS
ALLISON 48-2
    101729     TX   PECOS
ALLISON 48-3
    102130     TX   PECOS
ALLISON 48-4
    102295     TX   PECOS
ALLISON 48-6
    102332     TX   PECOS
ALLISON NORTH 18-1R
    102407     TX   PECOS
AMIS 5
    12066     TX   HARRISON
ANDERSON 1-19
    100616     OK   MAJOR
ANNE 1-8
    101946     OK   WOODS
ARLENE 1-21
    102237     OK   MAJOR
ASPEN 1-33
    101782     OK   WOODWARD

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

1 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
AVA PORTER 1
    12212     TX   HARRISON
BAIRD TRUST 1-15
    101766     OK   WOODS
BALLPARK 1-15
    101075     OK   MAJOR
BESS 1-15
    102157     OK   WOODS
BIG CANYON A 1211A
    101818     TX   PECOS
BIG CANYON RANCH 1 (RE-ENTRY)
    12691     TX   PECOS
BILL 1-8 (OSWEGO)
    100001     OK   WOODWARD
BILL 1-8 (MISSISSIPPI)
    101595     OK   WOODWARD
BILL 1-8 (CHESTER)
    101594     OK   WOODWARD
BILLY NEAL ROGERS GU 7
    101179     TX   RUSK
BILLY NEAL ROGERS GU 8
    101180     TX   RUSK
BILLY RAY 1-7
    101900     OK   WOODS
BILTMORE 1-21
    102180     OK   WOODS
BONNER 4
    101587     TX   HARRISON
BONNER GAS UNIT 3
    102000     TX   HARRISON
BONNER GAS UNIT 5
    101730     TX   HARRISON
BONNER GAS UNIT 6
    101825     TX   HARRISON
BREE 1-8
    101945     OK   WOODS
BRENDA 1-15
    100484     OK   WOODWARD
BROOKS 1-12
    102142     OK   WOODS
BROWN GAS UNIT NO. 1 9
    100637     TX   RUSK
BURR 1-19
    100452     OK   MAJOR
CAL FARLEY BOYS RANCH 1
    12064     TX   HARRISON
CAL FARLEY BOYS RANCH GAS 2
    101040     TX   HARRISON
CANTON 1-33
    100887     OK   WOODWARD
CAROLYN BELL GAS UNIT 10
    101045     TX   HARRISON
CAROLYNN BELL 9
    100800     TX   HARRISON
CAROLYNN BELL GAS UNIT 11
    101971     TX   HARRISON
CAROLYNN BELL GAS UNIT 14
    101762     TX   HARRISON
CAROLYNN BELL GAS UNIT 16
    101949     TX   HARRISON
CAROLYNN BELL GAS UNIT 5
    101761     TX   HARRISON
CAROLYNN BELL GU 6
    101170     TX   HARRISON
CASE 1-15
    101804     OK   ALFALFA
CASE TRUST 1-35
    102186     OK   MAJOR
CASEY 1-8 (CHESTER)
    101872     OK   WOODWARD
CASEY 1-8 (MISSISSIPPI)
    101873     OK   WOODWARD
CASEY 1-8 (OSWEGO)
    100507     OK   WOODWARD
CENTRAL 1-6
    102050     OK   WOODS
CHEROKEE WATER CO GU 11
    101091     TX   GREGG
CHEROKEE WATER COMPANY 10
    12055     TX   GREGG
CHEROKEE WATER COMPANY UNIT 12
    101970     TX   GREGG
CHIMNEY ROCK 1-27 ( MISS)
    101822.2     OK   WOODWARD
CHIMNEY ROCK 1-27 (CHESTER)
    101822     OK   WOODWARD
CROPP 1-11
    100633     OK   WOODS
CULLAN 1-27 (CHESTER)
    100534     OK   WOODWARD
CVX 1-1
    102334     TX   ECTOR
CVX 1-2
    102335     TX   ECTOR
CVX 1-3
    102336     TX   ECTOR

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

2 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
CVX 43-1
    102339     TX   ECTOR
DAVID BROWN GAS UNIT 1 7
    101076     TX   RUSK
DAVID BROWN GAS UNIT NO 10
    101860     TX   RUSK
DAWN 1-13
    102057     OK   WOODS
DENALI 1-33
    102197     OK   WOODS
DIEL 2-24
    101986     OK   ALFALFA
DIXON, MATTIE ESTATE GAS 10
    101038     TX   HARRISON
DOVE HOLLOW 1-16
    101797     OK   WOODS
DOWNIE RANCH 4-11
    100154     TX   PECOS
DOYERJOB 1-29
    101185     OK   WOODS
DYCHE 1-25
    100485     OK   MAJOR
EAGLES NEST 1-16
    100580     OK   WOODS
EGGLESTON 1-2
    100421     OK   WOODS
FARON CAIN GAS UNIT 12
    101758     TX   HARRISON
FINNEGAN FARMS 1-32
    101599     OK   WOODWARD
FLOYD 1-11
    101780     OK   WOODS
FLYING HEART 1-8
    100083     OK   WOODS
FORREST 1-15
    101567     OK   MAJOR
FRAZIER 1-27 (CHESTER)
    100618     OK   WOODWARD
FRAZIER 1-27 (MISSISSIPPI)
    101682     OK   WOODWARD
FRECH 3-3
    101865     OK   ALFALFA
G & V 1-32
    101937     OK   MAJOR
G L FLOYD 1-14
    101767     OK   WOODS
GARRETT 10
    101586     TX   HARRISON
GARY ALLEN 1-33
    102133     OK   WOODWARD
GIANT 1-1
    100901     OK   WOODS
GIANT 2-1
    101889     OK   WOODS
GIGOUX 1-26
    102182     OK   GARFIELD
GLADNEY GAS UNIT 11
    101763     TX   RUSK
GLADNEY GAS UNIT 15
    102094     TX   RUSK
GLASGOW 1-20
    102154     OK   MAJOR
GORDON 1-11
    102207     OK   WOODWARD
GREAT WHITE 2-8 (CHESTER)
    101115     OK   WOODWARD
GREAT WHITE 2-8 (OSWEGO)
    100114     OK   WOODWARD
GREER 4
    12068     TX   HARRISON
GUERRA, R.R. 1
    100891     TX   STARR
HALLSVILLE ISD 1
    12209     TX   HARRISON
HALLSVILLE ISD 4
    101827     TX   HARRISON
HARDT 1
    12072     TX   HARRISON
HARMS WAY 1-6
    102208     OK   MAJOR
HEATON A 1-20
    102329     OK   WOODS
HERMAN 1-26
    101566     OK   WOODWARD
HEWITT 1-24
    101855     OK   DEWEY
HOLE IN 1-1
    102198     OK   WOODS
HOLLOWAY GAS UNIT 6
    101759     TX   HARRISON
HOOD 1-23
    101802     OK   MAJOR
HOOD 2-23
    101886     OK   MAJOR
HUDSON, RUTH 33
    101331     TX   GAINES

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

3 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
HUDSON, RUTH 34
    101119     TX   GAINES
HULL A 1-10
    101963     OK   WOODS
J & J 1-19
    100614     OK   MAJOR
J EDGAR CULLERS GU 5
    101146     TX   RUSK
JACK 1-24
    101903     OK   WOODS
JAMES 1-32
    102135     OK   WOODWARD
JANETTA 1-4
    100528     OK   WOODS
JEAN 1-19
    101923     OK   MAJOR
JIMMIE MYERS 1
    100525     TX   RUSK
JOANNA 1-33
    100886     OK   WOODWARD
JOHN 1-7
    102033     OK   WOODS
JONES HEIRS C-3
    100753     TX   GAINES
JULIUS 1-5
    101875     OK   WOODWARD
JUSTICE 4
    12065     TX   HARRISON
JUSTICE 5
    12069     TX   HARRISON
KAHOE 1-28
    101612     OK   WOODWARD
KAHOE 1-28R
    102230     OK   WOODWARD
KANGERGA “B” 1
    100649     TX   RUSK
KANGERGA 1
    50337     TX   RUSK
KANGERGA ‘A’ 4
    100293     TX   RUSK
KELLN 1-22A
    101847     OK   WOODS
KELLY JONES 1-33
    101784     OK   WOODWARD
KELSEY HULL 1-15
    101691     OK   WOODS
KILLINGSWORTH GU 1
    12070     TX   HARRISON
KIRBY 1-30
    102167     OK   WOODWARD
KROEKER 1-29
    101792     OK   MAJOR
LAVERN 1-24
    101690     OK   WOODS
LINDSEY A 1-24
    101771     OK   MAJOR
LOCKHART 2
    100889     TX   HARRISON
LOFTIS GAS UNIT 3
    101037     TX   HARRISON
LONGFELLOW 4-41
    100189     TX   PECOS
LONGFELLOW 10-1
    101778     TX   PECOS
LONGFELLOW 10-2
    101897     TX   PECOS
LONGFELLOW 108 11-1
    101123     TX   PECOS
LONGFELLOW 108 12 10
    101125     TX   PECOS
LONGFELLOW 108 12 9
    101124     TX   PECOS
LONGFELLOW 12-11
    101673     TX   PECOS
LONGFELLOW 12-5
    100162     TX   PECOS
LONGFELLOW 12-7
    101109     TX   PECOS
LONGFELLOW 12-8
    101111     TX   PECOS
LONGFELLOW 168 2-3
    100848     TX   PECOS
LONGFELLOW 168 2-4
    100171     TX   PECOS
LONGFELLOW 168 2-6
    101122     TX   PECOS
LONGFELLOW 168 2-7
    101556     TX   PECOS
LONGFELLOW 2-10
    101893     TX   PECOS
LONGFELLOW 2-11
    102077     TX   PECOS
LONGFELLOW 2-8
    101892     TX   PECOS
LONGFELLOW 2-9
    101704     TX   PECOS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

4 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
LONGFELLOW 3-21
    100578     TX   PECOS
LONGFELLOW 4-36 (TESNUS)
    100186     TX   PECOS
LONGFELLOW 4-38R
    100177     TX   PECOS
LONGFELLOW 4-40
    101107     TX   PECOS
LONGFELLOW 4-42
    100190     TX   PECOS
LONGFELLOW 4-45 (LOWER)
    101058     TX   PECOS
LONGFELLOW 4-45 (UPPER)
    102011     TX   PECOS
LONGFELLOW 4-47 (CABBALLOS A)
    101641     TX   PECOS
LONGFELLOW 4-47 (LOW/1ST CAB)
    100892     TX   PECOS
LONGFELLOW 4-48 (LOWER)
    101922     TX   PECOS
LONGFELLOW 4-48 (UPPER)
    101178     TX   PECOS
LONGFELLOW 4-49
    101607     TX   PECOS
LONGFELLOW 4-49 UPPER
    101607.2     TX   PECOS
LONGFELLOW 4-50
    101606     TX   PECOS
LONGFELLOW 4-51
    101605     TX   PECOS
LONGFELLOW 4-52
    101604     TX   PECOS
LONGFELLOW 4-53
    101603     TX   PECOS
LONGFELLOW 4-54
    101667     TX   PECOS
LONGFELLOW 4-55
    101773     TX   PECOS
LONGFELLOW 4-56
    101777     TX   PECOS
LONGFELLOW 4-57
    101846     TX   PECOS
LONGFELLOW 4-58
    101842     TX   PECOS
LONGFELLOW 4-59
    101857     TX   PECOS
LONGFELLOW 4-62
    101960     TX   PECOS
LONGFELLOW 4-63
    101966     TX   PECOS
LONGFELLOW 4-64R
    102204     TX   PECOS
LONGFELLOW 4-65
    101974     TX   PECOS
LONGFELLOW 4-66
    102045     TX   PECOS
LONGFELLOW 4-67
    102177     TX   PECOS
LONGFELLOW 4-68
    102196     TX   PECOS
LONGFELLOW 4-71
    102276     TX   PECOS
LONGFELLOW 4-72
    102268     TX   PECOS
LONGFELLOW 4-73
    102269     TX   PECOS
LONGFELLOW 600 -3- 12 (LOWER)
    100176     TX   PECOS
LONGFELLOW 600 -3- 12 (UPPER)
    101735     TX   PECOS
LONGFELLOW 600 3- 13 (TESNUS)
    100533     TX   PECOS
LONGFELLOW 600 3-11
    12905     TX   PECOS
LONGFELLOW 600 3-13 (1ST CAB)
    101636     TX   PECOS
LONGFELLOW 600 3-22
    101776     TX   PECOS
LONGFELLOW 600 3-23
    101894     TX   PECOS
LONGFELLOW 600 3-25
    101891     TX   PECOS
LONGFELLOW 600 3-26
    101896     TX   PECOS
LONGFELLOW 600 3-27
    101956     TX   PECOS
LONGFELLOW 600 3-28
    101959     TX   PECOS
LONGFELLOW 600 3-30
    102369     TX   PECOS
LONGFELLOW 600 3-9
    100668     TX   PECOS
LONGFELLOW 600 4-13
    100783     TX   PECOS
LONGFELLOW 600 4-14 (1ST CAB)
    101638     TX   PECOS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

5 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
LONGFELLOW 600 4-14 (TESNUS)
    100606     TX   PECOS
LONGFELLOW 600 4-26
    100805     TX   PECOS
LONGFELLOW 600 4-37 (1ST CAB)
    101640     TX   PECOS
LONGFELLOW 600 4-37 (LOWER CAB
    100187     TX   PECOS
LONGFELLOW 600 4-44
    100588     TX   PECOS
LONGFELLOW 600 8-4
    100208     TX   PECOS
LONGFELLOW 600 9-2
    100194     TX   PECOS
LONGFELLOW 600 9-5
    101117     TX   PECOS
LONGFELLOW 600 MD 8-3
    100198     TX   PECOS
LONGFELLOW 600 MD 8-31
    101138     TX   PECOS
LONGFELLOW 600 MD 8-37
    101809     TX   PECOS
LONGFELLOW 600 MD 8-38
    101810     TX   PECOS
LONGFELLOW 600 MD 8-39
    101862     TX   PECOS
LONGFELLOW 600 MD 8-46
    102058     TX   PECOS
LONGFELLOW 600 MD 8-6
    100200     TX   PECOS
LONGFELLOW 600 MD 8-8
    101052     TX   PECOS
LONGFELLOW DC 139 5-1
    100203     TX   PECOS
LONGFELLOW FEE 2 29-1
    100173     TX   PECOS
LONGFELLOW FEE 2 29-3
    100175     TX   PECOS
LONGFELLOW FEE 2 29-4
    102281     TX   PECOS
LONGFELLOW SS 600 18-2
    100210     TX   PECOS
LONGFELLOW SS 600 18-3
    101613     TX   PECOS
LONGFELLOW SS 600 40-1
    100211     TX   PECOS
LONGFELLOW STATE “600” 15-9
    101596     TX   PECOS
LONGFELLOW STATE 18 20-1
    101844     TX   PECOS
LONGFELLOW STATE 2 28-4
    100214     TX   PECOS
LONGFELLOW STATE 28-10
    102267     TX   PECOS
LONGFELLOW STATE 28-2
    100216     TX   PECOS
LONGFELLOW STATE 28-3
    100217     TX   PECOS
LONGFELLOW STATE 28-5
    100218     TX   PECOS
LONGFELLOW STATE 28-6
    102164     TX   PECOS
LONGFELLOW STATE 28-7
    102349     TX   PECOS
LONGFELLOW STATE 28-8
    102331     TX   PECOS
LONGFELLOW STATE 600 15-8
    100084     TX   PECOS
LONGFELLOW STATE 9-11
    100435     TX   PECOS
LONGFELLOW STATE 9-12
    101790     TX   PECOS
LONGFELLOW STATE 9-13
    101813     TX   PECOS
LONGFELLOW STATE 9-14
    101811     TX   PECOS
LONGFELLOW STATE 9-15
    101817     TX   PECOS
LONGFELLOW STATE 9-16
    101899     TX   PECOS
LONGFELLOW STATE 9-17
    102046     TX   PECOS
LONGFELLOW STATE 9-8
    102220     TX   PECOS
LONGFELOW 4-36 (1ST CAB)
    101639     TX   PECOS
LOTOCKA 1-23
    100168     OK   CANADIAN
LOWERY, E.H. 2
    101050     TX   HARRISON
LOWRY GAS UNIT 4
    101828     TX   HARRISON
LUKE 1-33
    101783     OK   WOODWARD
LWH TRUST 1-14
    101805     OK   ALFALFA

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

6 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
M MAESTRI ETAL 001
    11646     LA   LAFOURCHE
MAGRILL 1
    100522     TX   HARRISON
MAGRILL 2
    101757     TX   HARRISON
MAGRILL 3
    102001     TX   HARRISON
MAGRILL 5
    102148     TX   HARRISON
MARY EDEN 1-28
    102279     OK   WOODS
MARY FRANCES 1-29
    101836     OK   WOODS
MARY LOUISE WALDRON 11
    101590     TX   HARRISON
MARY LOUISE WALDRON 12
    101950     TX   HARRISON
MARY LOUISE WALDRON 13
    101951     TX   HARRISON
MARY LOUISE WALDRON 16
    101952     TX   HARRISON
MARY LOUISE WALDRON GU 10
    101092     TX   HARRISON
MARY LOUISE WALDRON GU 9
    12054     TX   HARRISON
MARY SUE 1-21
    101683     OK   WOODS
MATTESON 1-1 (CHESTER)
    101781.3     OK   WOODWARD
MATTESON 1-1 (MISSISSIPPI)
    101781     OK   WOODWARD
MATTESON 1-1 (OSWEGO)
    101781.2     OK   WOODWARD
MATTIE DIXON GAS UNIT 12
    101972     TX   HARRISON
MATTIE DIXON GAS UNIT 13
    101172     TX   HARRISON
MATTIE DIXON GAS UNIT 14
    102087     TX   HARRISON
MAUNTEL 1-27 (CHESTER)
    100883     OK   WOODWARD
MAUNTEL 1-27 (MISSISSIPPI)
    101820     OK   WOODWARD
MCHANEY GAS UNIT 1 WELL 10
    101760     TX   RUSK
MCNATT 1
    12071     TX   HARRISON
MERVELDT 1-36
    102330     OK   CANADIAN
MICHAEL KANGERGA GU 2
    100505     TX   RUSK
MILDRED 1-30
    102155     OK   MAJOR
MOLHUSEN GAS UNIT 1 WELL 2
    100888     TX   HARRISON
MOLLETT 1-34
    101987     OK   MAJOR
MORRIS 1-15
    100085     OK   MAJOR
MUSSER DAVIS LAND CO 2
    120158     LA   BEAUREGARD
MYERS 1-22
    101698     OK   DEWEY
NANA GAS UNIT 1 4
    100696     TX   RUSK
NANA GAS UNIT 1 6
    101079     TX   RUSK
NANA GAS UNIT 1 9
    101078     TX   RUSK
NANA GAS UNIT 11
    101765     TX   RUSK
NANA GAS UNIT NO 1 3
    101041     TX   RUSK
NANA GAS UNIT NO 1 7
    101992     TX   RUSK
NANA GAS UNIT NO. 1 10
    101832     TX   RUSK
NANA GAS UNIT NO. 1 5
    101764     TX   RUSK
NICHOLS 1-11
    102073     OK   WOODS
NICKEL 1-28
    102152     OK   MAJOR
NORTH PINON 23-1
    100249     TX   PECOS
PAINT 11 SWD
    101560     OK   WOODS
PAINT 1-11
    101563     OK   WOODS
PAINT 1-12
    101561     OK   WOODS
PAINT 2-11
    102139     OK   WOODS
PAINT 2-12
    102138     OK   WOODS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

7 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
PAISLEY 1-32
    102153     OK   MAJOR
PARKER MINERALS 11-10
    100716     TX   ECTOR
PARKER MINERALS 11-11
    101653     TX   ECTOR
PARKER MINERALS 11-12
    101651     TX   ECTOR
PARKER MINERALS 11-13
    101652     TX   ECTOR
PARKER MINERALS 11-14
    101694     TX   ECTOR
PARKER MINERALS 11-3
    100584     TX   ECTOR
PARKER MINERALS 11-4
    100587     TX   ECTOR
PARKER MINERALS 11-5
    100585     TX   ECTOR
PARKER MINERALS 11-6
    100735     TX   ECTOR
PARKER MINERALS 11-7
    100833     TX   ECTOR
PARKER MINERALS 11-8
    100166     TX   ECTOR
PARKER MINERALS 11-9
    100183     TX   ECTOR
PARKER MINERALS 12-1
    102146     TX   ECTOR
PARKER MINERALS 12-2
    102147     TX   ECTOR
PARKER MINERALS 2-7
    100573     TX   ECTOR
PARKER MINERALS 7-1
    100589     TX   ECTOR
PARKER MINERALS 7-2
    100590     TX   ECTOR
PARKER MINERALS 7-3
    100866     TX   ECTOR
PARKER MINERALS 7-7
    100089     TX   ECTOR
PARKER MINERALS 7-8
    101693     TX   ECTOR
PARKER MINERALS LTD ET AL 11-2
    12208     TX   ECTOR
PARKER MINERALS LTD ET AL 12-3
    102174     TX   ECTOR
PARKER MINERALS LTD ET AL 18-4
    101958     TX   ECTOR
PARKER MINERALS LTD ET AL 18-5
    102172     TX   ECTOR
PARKER MINERALS LTD ET AL 7-10
    101957     TX   ECTOR
PARKER MINERALS LTD ET AL 7-13
    102170     TX   ECTOR
PARKER MINERALS LTD ET AL 7-14
    102169     TX   ECTOR
PARKER MINERALS LTD ET AL 7-15
    102168     TX   ECTOR
PARKER MINERALS LTD ET AL 7-16
    102171     TX   ECTOR
PARKER MINERALS LTD ET AL 7-5
    100240     TX   ECTOR
PARKER MINERALS LTD ET AL 8-4
    102378     TX   ECTOR
PARKER MINERALS LTD ETAL 11-16
    101877     TX   ECTOR
PARKER MINERALS LTD ETAL 11-17
    101996     TX   ECTOR
PARKER MINERALS LTD ETAL 11-18
    102015     TX   ECTOR
PARKER MINERALS LTD ETAL 11-19
    102173     TX   ECTOR
PARKER MINERALS LTD ETAL 11-1A
    101799     TX   ECTOR
PARKER MINERALS LTD ETAL 8-2
    102377     TX   ECTOR
PARKER MINERALS, LTD ETAL 18-1
    101768     TX   ECTOR
PARKER MINERALS, LTD ETAL 18-2
    101918     TX   ECTOR
PARKER MINERALS, LTD ETAL 7-11
    101997     TX   ECTOR
PARKER MINERALS, LTD, ETAL 7-9
    101866     TX   ECTOR
PARKER MINERALS, LTD,ET AL 7-4
    101829     TX   ECTOR
PARKER MINERALS, LTD.ET AL 7-6
    101791     TX   ECTOR
PARKER MINERALS,LTD ET AL 7-1
    102128     TX   ECTOR
PARKER MINERALS,LTD ETAL 11-15
    102160     TX   ECTOR
PAYNE 6-22
    101705     OK   WOODS
PEAKE 1-27 (CHESTER)
    101823     OK   WOODWARD

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

8 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
PHEASANT TRAIL 1-16
    101798     OK   WOODS
PHOEBE 1-26
    102008     OK   ALFALFA
PHYLISS BAIRD 1-10
    101655     OK   WOODS
PINTO 1-11
    102194     OK   WOODS
PINTO 1-12
    102176     OK   WOODS
PINTO 2-11
    102195     OK   WOODS
PINTO 2-12
    102193     OK   WOODS
PINTO SWD 1-11
    102200     OK   WOODS
PITTMAN RANCH 1-12
    102048     OK   MAJOR
POWELL GAS UNIT 1 15
    101081     TX   RUSK
POWELL GAS UNIT NO 1 16
    101935     TX   RUSK
POWELL GAS UNIT NO 1 17
    101936     TX   RUSK
POWELL GAS UNIT NO 7
    50344     TX   RUSK
POWELL GAS UNIT NO. 1-14
    101701     TX   RUSK
POWELL GAS UNIT NO. 1-8
    101702     TX   RUSK
POWELL GU 1 13
    101969     TX   RUSK
POWELL GU 1 NO 10
    50346     TX   RUSK
POWELL GU 11 MIRIAM
    50357     TX   RUSK
POWELL NO 9 MIRIAM
    50345     TX   RUSK
QUAIL RUN 1-16
    101740     OK   WOODS
REBA GAIL 1-13
    102248     OK   ALFALFA
REGIS 1-1
    102192     OK   WOODWARD
RESCH GAS UNIT 2-1
    12051     TX   HARRISON
RESCH GAS UNIT 3-1
    101036     TX   HARRISON
REX 1-8
    100608     OK   WOODS
RIDGE 1-27 (CHESTER)
    101824     OK   WOODWARD
RODEANA 1-29
    101837     OK   WOODS
ROLLIE C. SIMS GAS UNIT 10
    101093     TX   HARRISON
ROLLIE C. SIMS GAS UNIT 11
    101707     TX   HARRISON
ROLLIE C. SIMS GAS UNIT 8
    11637     TX   HARRISON
ROLLIE C. SIMS GAS UNIT 9
    101090     TX   HARRISON
ROSE HILL 8-1
    10762     OK   OKLAHOMA
ROXIE 1-14
    101919     OK   WOODS
RUSSELL 3-30
    101654     OK   WOODS
RUSSELL NO 2
    50330     TX   RUSK
RUTH HUDSON 28W
    100581     TX   GAINES
RUTH HUDSON 29W
    100582     TX   GAINES
RUTH HUDSON 30W
    100583     TX   GAINES
RUTH HUDSON 31
    100894     TX   GAINES
RUTH HUDSON 32
    100893     TX   GAINES
RYERSON 1-36
    102019     OK   WOODS
SALMON GAS UNIT 1
    12211     TX   HARRISON
SAN LEON GAS UNIT B-1
    50298     TX   GALVESTON
SCHRAG 1-30
    101938     OK   MAJOR
SCOGGINS 1-28
    101793     OK   MAJOR
SCOOTER 1-29
    102256     OK   ALFALFA
SD 1-35
    102323     OK   CANADIAN
SHELTON GAS UNIT NO.1 4
    101085     TX   RUSK

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

9 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
SHIRLEY WAGNER 1
    102579     OK   WOODS
SIMON 1-13
    101674     OK   WOODS
SOUTH FORK 1-16
    100493     OK   WASHITA
SPIKES GAS UNIT 1 10
    101953     TX   RUSK
SPIKES GAS UNIT 1 11
    101080     TX   RUSK
SPIKES GAS UNIT 1 12
    101833     TX   RUSK
SPIKES GAS UNIT 1 13
    101858     TX   RUSK
SPIKES GAS UNIT 1 14
    101082     TX   RUSK
SPIKES GAS UNIT 1 16
    101954     TX   RUSK
SPIKES GAS UNIT 1 8
    101077     TX   RUSK
SPIKES GAS UNIT 1 9
    101047     TX   RUSK
SPIKES GAS UNIT 7
    100422     TX   RUSK
SPIKES GAS UNIT NO. 1 15
    101703     TX   RUSK
SPIKES NO 6
    50343     TX   RUSK
SPRAGUE TRUST 1-12
    102184     OK   GARFIELD
ST TR 330 — 2 GAS UNIT 1 ST 1
    50342     TX   GALVESTON
STARKS 1-26
    101731     OK   ALFALFA
STATE TRACT 74-11
    60499     TX   CHAMBERS
STEFFES 1-11
    100494     OK   WASHITA
STEINMAN ALFRED 6
    30454     TX   LAVACA
STINE 1-33
    100499     OK   WOODWARD
STINSON 1-35
    101856     OK   DEWEY
STONE 1-8
    101930     OK   WOODS
STUMP 1-16
    101173     OK   WOODWARD
SWEPCO GAS UNIT 11
    101585     TX   HARRISON
SWEPCO GAS UNIT 12
    100602     TX   HARRISON
TOM BROWN 1
    12210     TX   HARRISON
TOM BROWN 2
    101046     TX   HARRISON
TXL-JJJ 1
    102488     TX   ECTOR
VANN- MCELROY GU 2
    100890     TX   HARRISON
VOSS-TABOREK 1-22
    102055     OK   CANADIAN
W E 1-31
    102141     OK   WOODS
WAGNER 1
    102580     OK   WOODS
WALTERS 1-33
    101600     OK   WOODWARD
WARTICK 3
    101917     OK   LATIMER
WARTICK 4-9
    102018     OK   LATIMER
WARTICK 5-9
    102266     OK   LATIMER
WEHRMAN 1-30
    102185     OK   GARFIELD
WELCH GAS UNIT NO 1 10
    101589     TX   HARRISON
WESLEY WEST 5 39-1
    102179     TX   PECOS
WEST RANCH 27-13S
    100532     TX   PECOS
WEST RANCH 138 27-7N
    101902     TX   PECOS
WEST RANCH 22-12
    12885     TX   PECOS
WEST RANCH 22-13
    12933     TX   PECOS
WEST RANCH 22-16 (LOWER)
    101867     TX   PECOS
WEST RANCH 22-16 (UPPER)
    100378     TX   PECOS
WEST RANCH 22-17
    100398     TX   PECOS
WEST RANCH 22-18
    100498     TX   PECOS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

10 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
WEST RANCH 22-19
    101174     TX   PECOS
WEST RANCH 22-20 (LOWER)
    101868     TX   PECOS
WEST RANCH 22-20 (UPPER)
    100401     TX   PECOS
WEST RANCH 22-21
    101806     TX   PECOS
WEST RANCH 22-22
    101821     TX   PECOS
WEST RANCH 22-23
    102203     TX   PECOS
WEST RANCH 22-25
    101843     TX   PECOS
WEST RANCH 22-26
    102213     TX   PECOS
WEST RANCH 22-27
    101910     TX   PECOS
WEST RANCH 22-28
    101961     TX   PECOS
WEST RANCH 22-29
    101965     TX   PECOS
WEST RANCH 22-30
    101962     TX   PECOS
WEST RANCH 22-32
    102061     TX   PECOS
WEST RANCH 22-33
    102063     TX   PECOS
WEST RANCH 22-34
    102064     TX   PECOS
WEST RANCH 22-36
    100497     TX   PECOS
WEST RANCH 22-37
    102178     TX   PECOS
WEST RANCH 22-38
    102210     TX   PECOS
WEST RANCH 22-39
    102211     TX   PECOS
WEST RANCH 22-40
    102214     TX   PECOS
WEST RANCH 22-42
    102239     TX   PECOS
WEST RANCH 22-43
    102240     TX   PECOS
WEST RANCH 22-44
    102215     TX   PECOS
WEST RANCH 22-45
    102241     TX   PECOS
WEST RANCH 22-46
    102249     TX   PECOS
WEST RANCH 22-49
    102286     TX   PECOS
WEST RANCH 22-7
    100380     TX   PECOS
WEST RANCH 23-12
    12842     TX   PECOS
WEST RANCH 23-13 (LOWER)
    101177     TX   PECOS
WEST RANCH 23-13 (UPPER)
    101830     TX   PECOS
WEST RANCH 23-15
    101064     TX   PECOS
WEST RANCH 23-16
    101175     TX   PECOS
WEST RANCH 23-17
    101176     TX   PECOS
WEST RANCH 23-18
    101579     TX   PECOS
WEST RANCH 23-19 (LOWER)
    101944     TX   PECOS
WEST RANCH 23-19 (UPPER)
    100092     TX   PECOS
WEST RANCH 23-20
    101588     TX   PECOS
WEST RANCH 23-21
    101744     TX   PECOS
WEST RANCH 23-22
    101929     TX   PECOS
WEST RANCH 23-23
    101975     TX   PECOS
WEST RANCH 23-24 L 70% PROD
    101982.2     TX   PECOS
WEST RANCH 23-24 U 30% PROD
    101982     TX   PECOS
WEST RANCH 23-25
    102010     TX   PECOS
WEST RANCH 23-26
    102004     TX   PECOS
WEST RANCH 23-29
    102091     TX   PECOS
WEST RANCH 23-30
    102282     TX   PECOS
WEST RANCH 23-31
    102292     TX   PECOS
WEST RANCH 23-7
    12813     TX   PECOS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

11 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
WEST RANCH 25-11
    100382     TX   PECOS
WEST RANCH 25-7 (LOWER)
    100664     TX   PECOS
WEST RANCH 25-7 (UPPER)
    101732     TX   PECOS
WEST RANCH 25-9
    100383     TX   PECOS
WEST RANCH 26-10
    100464     TX   PECOS
WEST RANCH 26-11
    100599     TX   PECOS
WEST RANCH 26-12
    100611     TX   PECOS
WEST RANCH 26-16
    100597     TX   PECOS
WEST RANCH 26-17
    100461     TX   PECOS
WEST RANCH 26-19
    100460     TX   PECOS
WEST RANCH 26-20
    100598     TX   PECOS
WEST RANCH 26-21
    100459     TX   PECOS
WEST RANCH 26-6
    12916     TX   PECOS
WEST RANCH 26-7 (LOWER CAB)
    12957     TX   PECOS
WEST RANCH 26-7 (UPPER CAB)
    101686     TX   PECOS
WEST RANCH 26-8 (CABALLOS A)
    100384     TX   PECOS
WEST RANCH 26-8 (LOWER CAB)
    101643     TX   PECOS
WEST RANCH 26-9
    100385     TX   PECOS
WEST RANCH 27-12S
    100531     TX   PECOS
WEST RANCH 27-13SR
    102081     TX   PECOS
WEST RANCH 27-15SR
    102257     TX   PECOS
WEST RANCH 27-16S
    102079     TX   PECOS
WEST RANCH 27-19S
    102481     TX   PECOS
WEST RANCH 27-20S (LOWER)
    101699     TX   PECOS
WEST RANCH 27-20S (UPPER)
    101699.2     TX   PECOS
WEST RANCH 27-2S
    102162     TX   PECOS
WEST RANCH 27-3N
    12929     TX   PECOS
WEST RANCH 27-3S
    12939     TX   PECOS
WEST RANCH 27-4
    100374     TX   PECOS
WEST RANCH 27-4N
    100368     TX   PECOS
WEST RANCH 27-5
    100375     TX   PECOS
WEST RANCH 27-5N
    100453     TX   PECOS
WEST RANCH 27-6N
    100591     TX   PECOS
WEST RANCH 27-8N
    101947     TX   PECOS
WEST RANCH 28-5
    12915     TX   PECOS
WEST RANCH 28-6
    101552     TX   PECOS
WEST RANCH 28-7N
    101915     TX   PECOS
WEST RANCH 28-8N
    102012     TX   PECOS
WEST RANCH 31-10
    100467     TX   PECOS
WEST RANCH 31-11
    100466     TX   PECOS
WEST RANCH 31-12
    100387     TX   PECOS
WEST RANCH 31-13
    100518     TX   PECOS
WEST RANCH 31-14
    100465     TX   PECOS
WEST RANCH 31-15
    100180     TX   PECOS
WEST RANCH 31-16
    101197     TX   PECOS
WEST RANCH 31-17
    101196     TX   PECOS
WEST RANCH 31-18
    101932     TX   PECOS
WEST RANCH 31-19
    101659     TX   PECOS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

12 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
WEST RANCH 31-20
    101695     TX   PECOS
WEST RANCH 31-21
    101801     TX   PECOS
WEST RANCH 31-24
    101909     TX   PECOS
WEST RANCH 31-26
    101913     TX   PECOS
WEST RANCH 31-27
    102351     TX   PECOS
WEST RANCH 31-7
    100469     TX   PECOS
WEST RANCH 31-8
    100468     TX   PECOS
WEST RANCH 32-12
    12906     TX   PECOS
WEST RANCH 32-14
    12947     TX   PECOS
WEST RANCH 32-15
    100087     TX   PECOS
WEST RANCH 32-16 L
    100088     TX   PECOS
WEST RANCH 32-16 U
    100088.2     TX   PECOS
WEST RANCH 32-17
    100508     TX   PECOS
WEST RANCH 32-18
    100369     TX   PECOS
WEST RANCH 32-19
    101559     TX   PECOS
WEST RANCH 32-20
    101668     TX   PECOS
WEST RANCH 32-21
    101700     TX   PECOS
WEST RANCH 32-23
    101772     TX   PECOS
WEST RANCH 32-24
    101983     TX   PECOS
WEST RANCH 32-25
    101984     TX   PECOS
WEST RANCH 32-26
    102360     TX   PECOS
WEST RANCH 32-6
    12667     TX   PECOS
WEST RANCH 32-7
    12911     TX   PECOS
WEST RANCH 32-8
    12936     TX   PECOS
WEST RANCH 33-10
    12923     TX   PECOS
WEST RANCH 33-11
    101112     TX   PECOS
WEST RANCH 33-12
    101144     TX   PECOS
WEST RANCH 33-13
    101672     TX   PECOS
WEST RANCH 33-14
    101576     TX   PECOS
WEST RANCH 33-20
    101568     TX   PECOS
WEST RANCH 33-21
    102027     TX   PECOS
WEST RANCH 33-22
    100389     TX   PECOS
WEST RANCH 33-24
    102427     TX   PECOS
WEST RANCH 33-27
    102471     TX   PECOS
WEST RANCH 33-8
    12958     TX   PECOS
WEST RANCH 33-9
    12945     TX   PECOS
WEST RANCH 34-10
    100390     TX   PECOS
WEST RANCH 34-20
    101728     TX   PECOS
WEST RANCH 34-20 (LOWER)
    101728.2     TX   PECOS
WEST RANCH 34-21
    101723     TX   PECOS
WEST RANCH 34-22
    101911     TX   PECOS
WEST RANCH 34-23
    102009     TX   PECOS
WEST RANCH 34-7
    12950     TX   PECOS
WEST RANCH 34-8
    12932     TX   PECOS
WEST RANCH 34-9
    100392     TX   PECOS
WEST RANCH 35-3
    100478     TX   PECOS
WEST RANCH 35-5
    100161     TX   PECOS
WEST RANCH 42-2
    102150     TX   PECOS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

13 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
WEST RANCH 42-3
    102365     TX   PECOS
WEST RANCH 43-3
    12930     TX   PECOS
WEST RANCH 43-6
    101139     TX   PECOS
WEST RANCH 44-1
    102202     TX   PECOS
WEST RANCH 45-1
    12848     TX   PECOS
WEST RANCH 45-2
    12850     TX   PECOS
WEST RANCH 45-3
    100399     TX   PECOS
WEST RANCH 46-2
    101104     TX   PECOS
WEST RANCH 46-3
    101565     TX   PECOS
WEST RANCH 46-4
    102149     TX   PECOS
WEST RANCH 5-23
    12912     TX   PECOS
WEST RANCH 5-24 ( UPPER)
    101734     TX   PECOS
WEST RANCH 5-24 (LOWER)
    100403     TX   PECOS
WEST RANCH 5-28 (LOWER CAB)
    12938     TX   PECOS
WEST RANCH 5-28 (UPPER CAB)
    101689     TX   PECOS
WEST RANCH 5-30
    12941     TX   PECOS
WEST RANCH 5-36
    12946     TX   PECOS
WEST RANCH 5-37
    12921     TX   PECOS
WEST RANCH 5-38
    100516     TX   PECOS
WEST RANCH 5-40
    100404     TX   PECOS
WEST RANCH 5-41
    12927     TX   PECOS
WEST RANCH 5-43
    12902     TX   PECOS
WEST RANCH 5-46
    12934     TX   PECOS
WEST RANCH 5-48
    12918     TX   PECOS
WEST RANCH 5-50 (1ST CAB)
    12953     TX   PECOS
WEST RANCH 5-50 (TESNUS)
    101647     TX   PECOS
WEST RANCH 5-51
    100672     TX   PECOS
WEST RANCH 5-52
    100434     TX   PECOS
WEST RANCH 5-54
    101671     TX   PECOS
WEST RANCH 5-55
    101840     TX   PECOS
WEST RANCH 5-56
    102044     TX   PECOS
WEST RANCH 5-57
    102270     TX   PECOS
WEST RANCH 5-60
    101100     TX   PECOS
WEST RANCH 5-61
    100250     TX   PECOS
WEST RANCH 5-63
    100440     TX   PECOS
WEST RANCH 5-64
    101669     TX   PECOS
WEST RANCH 5-65
    101614     TX   PECOS
WEST RANCH 5-67
    101745     TX   PECOS
WEST RANCH 5-68
    101779     TX   PECOS
WEST RANCH 5-71
    101880     TX   PECOS
WEST RANCH 5-76 (1ST CAB)
    100480     TX   PECOS
WEST RANCH 5-76 (TESNUS
    101648     TX   PECOS
WEST RANCH 5-77
    101841     TX   PECOS
WEST RANCH 5-78
    101850     TX   PECOS
WEST RANCH 5-80
    102418     TX   PECOS
WEST RANCH 5-81
    101108     TX   PECOS
WEST RANCH 5-83
    102028     TX   PECOS
WEST RANCH 5-84
    102431     TX   PECOS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

14 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
WEST RANCH 5-85
    101043     TX   PECOS
WEST RANCH 5-87
    100517     TX   PECOS
WEST RANCH 5-88
    102342     TX   PECOS
WEST RANCH 5-89
    100285     TX   PECOS
WEST RANCH 5-90
    101113     TX   PECOS
WEST RANCH 5-91
    100406     TX   PECOS
WEST RANCH 5-93
    100407     TX   PECOS
WEST RANCH 5-95
    100408     TX   PECOS
WEST RANCH 5-96
    101927     TX   PECOS
WEST RANCH 5-97
    101931     TX   PECOS
WEST RANCH 5-98 (LOWER)
    102137.2     TX   PECOS
WEST RANCH 5-98 (UPPER)
    102137     TX   PECOS
WEST RANCH 5-99
    102419     TX   PECOS
WEST RANCH 600 8-20
    100613     TX   PECOS
WEST RANCH 6-20
    12925     TX   PECOS
WEST RANCH 6-29
    12928     TX   PECOS
WEST RANCH 6-31 (1ST CAB)
    12956     TX   PECOS
WEST RANCH 6-31 (TESNUS)
    101649     TX   PECOS
WEST RANCH 6-32
    12914     TX   PECOS
WEST RANCH 6-33
    12917     TX   PECOS
WEST RANCH 6-34
    12919     TX   PECOS
WEST RANCH 6-35
    12920     TX   PECOS
WEST RANCH 6-36
    12924     TX   PECOS
WEST RANCH 6-37
    12931     TX   PECOS
WEST RANCH 6-38
    12935     TX   PECOS
WEST RANCH 6-39
    12942     TX   PECOS
WEST RANCH 6-40
    12943     TX   PECOS
WEST RANCH 6-41
    12948     TX   PECOS
WEST RANCH 6-42
    12954     TX   PECOS
WEST RANCH 6-43 (LOWER)
    100409     TX   PECOS
WEST RANCH 6-43 (UPPER)
    101727     TX   PECOS
WEST RANCH 6-45 (LOWER)
    101733     TX   PECOS
WEST RANCH 6-45 (UPPER)
    100454     TX   PECOS
WEST RANCH 6-46
    100496     TX   PECOS
WEST RANCH 6-46 (UPPER)
    101726     TX   PECOS
WEST RANCH 6-47
    100481     TX   PECOS
WEST RANCH 6-51 (LOWER)
    101062     TX   PECOS
WEST RANCH 6-51 (UPPER)
    101775     TX   PECOS
WEST RANCH 6-52
    100482     TX   PECOS
WEST RANCH 6-53 (LOWER)
    101835     TX   PECOS
WEST RANCH 6-53 (UPPER)
    101060     TX   PECOS
WEST RANCH 6-56
    101145     TX   PECOS
WEST RANCH 6-57
    101061     TX   PECOS
WEST RANCH 6-58
    102328     TX   PECOS
WEST RANCH 6-59
    101110     TX   PECOS
WEST RANCH 6-60
    101575     TX   PECOS
WEST RANCH 6-61
    101134     TX   PECOS
WEST RANCH 6-64
    101135     TX   PECOS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

15 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
WEST RANCH 6-65
    100479     TX   PECOS
WEST RANCH 6-67
    101183     TX   PECOS
WEST RANCH 6-68
    101570     TX   PECOS
WEST RANCH 6-70
    101722     TX   PECOS
WEST RANCH 6-71
    101815     TX   PECOS
WEST RANCH 6-72
    101879     TX   PECOS
WEST RANCH 6-90
    101591     TX   PECOS
WEST RANCH 6-91
    101926     TX   PECOS
WEST RANCH 7-11
    101132     TX   PECOS
WEST RANCH 7-12
    101610     TX   PECOS
WEST RANCH 7-13
    101807     TX   PECOS
WEST RANCH 7-13 ( UPPER)
    101807.2     TX   PECOS
WEST RANCH 7-14
    102005     TX   PECOS
WEST RANCH 7-15
    102006     TX   PECOS
WEST RANCH 71-5
    101577     TX   PECOS
WEST RANCH 7-19
    100411     TX   PECOS
WEST RANCH 7-20
    100594     TX   PECOS
WEST RANCH 7-21
    100595     TX   PECOS
WEST RANCH 7-22
    100593     TX   PECOS
WEST RANCH 7-23
    100612     TX   PECOS
WEST RANCH 7-24
    101042     TX   PECOS
WEST RANCH 7-25
    101057     TX   PECOS
WEST RANCH 7-27
    101696     TX   PECOS
WEST RANCH 7-28 (LOWER)
    101592     TX   PECOS
WEST RANCH 7-28 (UPPER)
    101592.2     TX   PECOS
WEST RANCH 7-29
    101133     TX   PECOS
WEST RANCH 7-3
    101054     TX   PECOS
WEST RANCH 7-31
    102285     TX   PECOS
WEST RANCH 7-34
    101838     TX   PECOS
WEST RANCH 7-35
    101871     TX   PECOS
WEST RANCH 7-37
    101816+B804     TX   PECOS
WEST RANCH 7-37 (UPPER)
    101816.2     TX   PECOS
WEST RANCH 7-38
    101574     TX   PECOS
WEST RANCH 7-39
    101863     TX   PECOS
WEST RANCH 7-4
    12926     TX   PECOS
WEST RANCH 7-40
    101964     TX   PECOS
WEST RANCH 7-43
    101637     TX   PECOS
WEST RANCH 7-44
    101116     TX   PECOS
WEST RANCH 7-45
    102140     TX   PECOS
WEST RANCH 7-46
    102206     TX   PECOS
WEST RANCH 7-47
    102226     TX   PECOS
WEST RANCH 7-48
    102227     TX   PECOS
WEST RANCH 7-5
    100575     TX   PECOS
WEST RANCH 7-5R
    101114     TX   PECOS
WEST RANCH 7-6
    100574     TX   PECOS
WEST RANCH 7-7 (LOWER CAB)
    101688     TX   PECOS
WEST RANCH 7-7 (UPPER CAB)
    100412     TX   PECOS
WEST RANCH 7-8
    101084     TX   PECOS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

16 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
WEST RANCH 7-9
    101608     TX   PECOS
WEST RANCH 8-10
    100414     TX   PECOS
WEST RANCH 8-11
    100415     TX   PECOS
WEST RANCH 8-14
    100416     TX   PECOS
WEST RANCH 8-16
    100418     TX   PECOS
WEST RANCH 8-19
    100420     TX   PECOS
WEST RANCH 8-21
    100661     TX   PECOS
WEST RANCH 8-22
    101808     TX   PECOS
WEST RANCH 8-23
    100610     TX   PECOS
WEST RANCH 8-24
    102364     TX   PECOS
WEST RANCH 8-30
    101143     TX   PECOS
WEST RANCH 8-32
    101657.2     TX   PECOS
WEST RANCH 8-32
    101657     TX   PECOS
WEST RANCH 8-33
    101658     TX   PECOS
WEST RANCH 8-34
    101706     TX   PECOS
WEST RANCH 8-35
    101800     TX   PECOS
WEST RANCH 8-36
    101882     TX   PECOS
WEST RANCH 8-40
    101878     TX   PECOS
WEST RANCH 8-41
    101901     TX   PECOS
WEST RANCH 8-43
    102013     TX   PECOS
WEST RANCH 8-44
    102014     TX   PECOS
WEST RANCH 8-45
    102030     TX   PECOS
WEST RANCH 8-5
    100423     TX   PECOS
WEST RANCH 8-7
    100424     TX   PECOS
WEST RANCH SOUTH 4 5-1
    12951     TX   PECOS
WEST RANCH SOUTH 4 5-2
    101118     TX   PECOS
WEST RANCH SOUTH 4 5-3
    101557     TX   PECOS
WEST RANCH SOUTH 4 5-4
    101990     TX   PECOS
WEST RANCH SOUTH 4 5-5
    102271     TX   PECOS
WEST RANCH SOUTH 51-5
    12959     TX   PECOS
WEST RANCH SOUTH 51-6 (LOWER)
    101743     TX   PECOS
WEST RANCH SOUTH 51-6 (UPPER)
    100425     TX   PECOS
WEST RANCH SOUTH 51-7
    102083     TX   PECOS
WEST RANCH SOUTH 69-1
    12907     TX   PECOS
WEST RANCH SOUTH 69-1A
    100429     TX   PECOS
WEST RANCH SOUTH 71-4
    101578     TX   PECOS
WEST STATE 1-1
    100215     TX   PECOS
WEST STATE 159 3-2
    101573     TX   PECOS
WEST STATE 24-12
    12960     TX   PECOS
WEST STATE 24-13
    100436     TX   PECOS
WEST STATE 24-14
    100694     TX   PECOS
WEST STATE 24-15
    101097     TX   PECOS
WEST STATE 24-16
    101098     TX   PECOS
WEST STATE 24-17
    101099     TX   PECOS
WEST STATE 24-20 (LOWER)
    101756     TX   PECOS
WEST STATE 24-20 (UPPER)
    101756.2     TX   PECOS
WEST STATE 4-4 (LOWER)
    102036     TX   PECOS
WEST STATE 4-4 (UPPER)
    100091     TX   PECOS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

17 of 18



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF WPP INTERESTS

                  Well Name    SandRidge Corporate ID   State   County
WHITE CATTLE 1-8 (CHESTER)
    101794     OK   WOODWARD
WHITE CATTLE 1-8 (MISSISSIPPI)
    101795     OK   WOODWARD
WHITE CATTLE 1-8 (OSWEGO)
    100502     OK   WOODWARD
WILKERSON GAS UNIT 10
    101834     TX   RUSK
WILKERSON GAS UNIT 11
    101955     TX   RUSK
WILKERSON GAS UNIT 5
    50353     TX   RUSK
WILKERSON GAS UNIT 6
    50352     TX   RUSK
WYCKOFF 1-6
    101876     OK   WOODWARD
YOUNG, THELMA 1
    12073     TX   HARRISON
ZANDER 1-8
    100512     OK   WOODS
ZOIE 1-8
    100607     OK   WOODS
ZOOK 1-24
    101905     OK   WOODS

Whether or not indicated herein, to the extent that interests in wells were
acquired outside of the Plan, such interests are excluded from this transaction.

18 of 18



--------------------------------------------------------------------------------



 



Exhibit B
ASSIGNMENT, BILL OF SALE, AND CONVEYANCE
     THIS ASSIGNMENT, BILL OF SALE, AND CONVEYANCE (this “Assignment”),
effective as of 11:59 pm, Central time, on September 30, 2008 (the “Effective
Time”), is made from, Tom L. Ward, TLW Investments, L.L.C., an Oklahoma limited
liability company and successor to TLW, and TLW Holdings, L.L.C. an Oklahoma
limited liability company, each of whose address is 1601 Northwest Expressway,
Suite 1600, Oklahoma City, Oklahoma 73118 (collectively “Assignors”, and
individually, “Assignor”) to SandRidge Energy, Inc., a Delaware corporation,
whose address is 1601 Northwest Expressway, Suite 1600, Oklahoma City, Oklahoma
73118 (“Assignee”).
ARTICLE I
GRANTING AND HABENDUM CLAUSES
     For good and valuable consideration, the receipt, and sufficiency of which
are hereby acknowledged, each Assignor does hereby grant, bargain, sell,
transfer, convey, set over, assign and deliver unto Assignee all of Assignor’s
right, title, and interest in and to the following assets (collectively, such
interests in such assets are referred to as the “Assets”):
(a) the oil and gas leases (collectively the “Leases”), including, without
limitation, all overriding royalty interests and working interests, on which the
oil and gas wells described in Exhibit A attached hereto (collectively, the
“Wells”) are located, or with respect to such Wells, such Leases or pooled or
unitized, including the Leases described in Exhibit B, and all interests in such
Wells, but only to the extent the rights, titles and interests of Assignor in
and to such Leases, Wells or interests were acquired, or Sellers are entitled to
acquire, pursuant to that certain Riata Energy, Inc Well Participation Plan
dated effective as of June 6, 2006 (collectively, the “WPP Properties”);
(b) all platforms, water source wells, injection wells, tubular goods, well
equipment, lease equipment, production equipment, pipelines and all other
personal property, fixtures and facilities appurtenant to or used in connection
with the WPP Properties (collectively the “Facilities”);
(c) all production sales contracts, transportation agreements, pooling
agreements, unitization agreements, operating agreements, processing agreements,
surface leases, easements, permits, licenses and rights-of-way, orders of
governmental authorities, and all other contracts, agreements and instruments
related to or utilized in connection with the WPP Properties or Facilities, or
the production, storage, treatment, transportation, sale or disposal of oil,
gas, or other hydrocarbons, minerals or substances therefrom (the “Contracts”);
(d) all oil, gas, distillate, condensate, casinghead gas or other liquid or
vaporous hydrocarbons, or other minerals (collectively, the “Hydrocarbons”),
produced from or

 



--------------------------------------------------------------------------------



 



attributable to the WPP Properties from and after the Effective Time, and all
Hydrocarbons produced prior to the Effective Time and in storage as of the date
hereof; and
(e) that certain Riata Energy, Inc. Well Participation Plan dated effective as
of June 6, 2006, including any other interests of Assignee assigned or allocated
to Assignors, or any affiliates of Assignors, pursuant to such Plan.
TO HAVE AND TO HOLD the Assets unto Assignee and its successors and assigns,
forever.
ARTICLE II
WARRANTY
     2.1 Warranty. Each Assignor hereby binds itself or himself, its or his
respective successors and assigns to warrant and forever defend all and singular
the Assets unto Assignee against every person whosoever lawfully claiming or to
claim the same by through or under Assignor but not otherwise.
     2.2 Subrogation. Each Assignor hereby transfers and assigns unto Assignee,
its successors and assigns, all of its or his right, title and interest under
and by virtue of all covenants and warranties pertaining to the Assets, express
or implied (including, without limitation, title warranties and manufacturers’,
suppliers’ and contractors’ warranties), that have heretofore been made by any
of Assignor’s predecessors in title, or by any third party manufacturers,
suppliers and contractors. This Assignment is made with full substitution and
subrogation in and to all of the covenants and warranties that each of the
Assignors has or may have against predecessors in title and with full
subrogation of all rights accruing under the applicable statutes of limitations
and all rights and actions of warranty against all former owners of the Assets.
     2.3 Disclaimers. All tangible equipment and personal property included in
the Assets is sold “AS IS, WHERE IS” AND ASSIGNOR MAKES NO, AND DISCLAIMS ANY,
REPRESENTATION OR WARRANTY, WHETHER EXPRESSED OR IMPLIED, AND WHETHER BY LAW,
STATUTE OR OTHERWISE, AS TO FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY,
CONFORMITY OF MODELS OR SAMPLES OF MATERIALS, AND PHYSICAL CONDITION. Assignors
and Assignee agree that to the extent required by applicable law to be
operative, the disclaimers of certain warranties contained in this paragraph are
conspicuous. Nothing in this Section 2.3 shall impair the warranty of title
given by Assignors in Section 2.1 hereof.
ARTICLE III
MISCELLANEOUS
     3.1 Further Assurances. Each Assignor covenants and agrees to executed and
deliver to Assignee all such other and additional conveyances, instruments and
other documents and to do all such other acts and things as may be necessary
more fully to vest in Assignee record and beneficial title to all of the Assets
and the respective properties, rights and interests herein granted or intended

 



--------------------------------------------------------------------------------



 



to be granted, and to put Assignee in actual possession of the assets,
including, without limitation, any assignment acceptable for filing with the
Minerals Management Service (the “MMS Assignment”), if applicable. In the event
any term or provision of the MMS Assignment should be inconsistent with or
conflict with the terms or provisions of this Assignment, the terms and
provisions of this Assignment shall control and shall govern the rights,
obligations and interests of the parties hereto, their successors and assigns.
The MMS Assignment and this Assignment shall, when taken together, be deemed to
constitute but one conveyance and assignment by such Assignor to Assignee of all
of the Assets.
     3.2 Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but on
conveyance.
     3.3 Successors and Assigns. This Assignment shall bind and inure to the
benefit of Assignors and Assignee and their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



     Executed this 9th day of October, 2008, but effective for all purposes as
of the Effective Time.
ASSIGNORS:

            Tom L. Ward
            TLW HOLDINGS, L.L.C.
      By:           Tom L. Ward        Manager        TLW INVESTMENTS, L.L.C.
      By:           Tom L. Ward        Manager     

          ASSIGNEE:  SANDRIDGE ENERGY, INC.
      By:           Name:   Matthew K. Grubb        Title:   Executive Vice
President and
Chief Operating Officer   

 



--------------------------------------------------------------------------------



 



     
STATE OF OKLAHOMA
  §
 
  §
COUNTY OF OKLAHOMA
  §

     The foregoing instrument was executed before on this the ___ day of
October, 2008, by Tom L. Ward of Oklahoma City, Oklahoma.

                             Notary Public in and for        the State of
Oklahoma     

     
STATE OF OKLAHOMA
  §
 
  §
COUNTY OF OKLAHOMA
  §

     The foregoing instrument was executed before on this the ___ day of
October, 2008, by Tom L. Ward of Oklahoma City, Oklahoma, Manager of TLW
Holdings, L.L.C., an Oklahoma limited liability company.

                             Notary Public in and for        the State of
Oklahoma     

     
STATE OF OKLAHOMA
  §
 
  §
COUNTY OF OKLAHOMA
  §

     The foregoing instrument was executed before on this the ___ day of
October, 2008, by Tom L. Ward of Oklahoma City, Oklahoma, Manager of TLW
Investments, L.L.C., an Oklahoma limited liability company.

                             Notary Public in and for        the State of
Oklahoma   

 



--------------------------------------------------------------------------------



 



     
STATE OF OKLAHOMA
  §
 
  §
COUNTY OF OKLAHOMA
  §

     The foregoing instrument was executed before on this the ___ day of
October, 2008, by                                         
                     of Oklahoma City,
Oklahoma,                                          of SandRidge Energy, Inc., a
Delaware corporation.

                             Notary Public in and for        the State of
Oklahoma   

 



--------------------------------------------------------------------------------



 



         

Exhibit C
Preliminary Settlement Statement

          Reconciliation for Closing Adjustment **Total billed Expense (Capex
and Expense)  
July
  $ 3,731,730.12  
August
  $ 3,869,928.54  
September
  $ 4,460,547.29  
 
     
 
  $ 12,062,205.95  
 
       
Aries Run Capex 7/1/08 to 10/01/08
  $ (3,568,803.00 )
Aries Advalorem 7/1/08 to 10/01/08
  $ (115,834.00 )
Aries Production Taxes 7/1/08 to 10/01/08
  $ (209,171.00 )
Aries LOE 7/01/08 to 10/01/08
  $ (625,828.00 )
 
     
 
    (4,519,636.00 )
 
       
 
     
CAPEX & Expense Pre-closing Adjustment
  $ 7,542,569.95  
 
     

                          August Production           Volumes     Revenue  
CONDENSATE NET AMOUNT
  BBLS     1,225.29       150,945.30  
GAS NET AMOUNT
  MCF     191,089.41       2,129,260.88  
OIL NET AMOUNT
  BBLS     446.79       53,835.92  
PLANT NET AMOUNT
  BBLS     6,685.21       8,825.06  
 
             
Total
  MMCFE     241,233.15       2,342,867.16  
 
             
 
                       
Total estimate (mmcfe)
            723,699.45     $ 9.71  

Production estimate is based on a 3x multiple of August volumes
Pricing estimate used August as an estimated weighted average

                  Aries Third Quarter Forecast                
CONDENSATE NET AMOUNT
  BBLS     —  
GAS NET AMOUNT
  MCF     646,489.00  
OIL NET AMOUNT
  BBLS     5,673.00  
PLANT NET AMOUNT
  BBLS     —  
 
           
Total
  MMCFE     680,527.00  
 
           
 
               
DELTA PRODUCTION PERFORMANCE
  MMCFE     (43,172.45 )

                         
 
                       
 
                     
Production Revenue Pre-Closing Adjustment
          $ (419,292.77 )   $ 9.71  
 
                     
 
                       
TOTAL PRE-CLOSING ADJUSTMENT
          $ 7,123,277          
 
                       
PURCHASE PRICE
          $ 60,000,000          
 
                       
ESTIMATED PURCHASE PRICE
          $ 67,123,277          
 
                     

 